Citation Nr: 1615798	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  07-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for memory loss. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for eye disorder, claimed as blurred vision. 

3.  Entitlement to service connection for joint pain, other than right hip disability, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for carpal tunnel syndrome, claimed as arm numbness and tingling. 

5.  Entitlement to service connection for sleep disorder, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for eye disorder, claimed as blurred vision, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served with the District of Columbia Army National Guard from April 1978 to April 2006, and she had active duty from September 1978 to June 1979 and from November 1990 to May 1991.  She served in Southwest Asia from January 11, 1991, to April 26, 1991. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, the RO declined to reopen the previously denied claims for service connection for joint pain, memory loss, blurred vision, and sleep disorder, and denied the claim for entitlement to service connection for carpal tunnel syndrome. 

In June 2010, the Veteran presented testimony before the undersigned in a hearing in Washington, D.C.; a copy of the transcript has been associated with the claims folder.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board). 

In October 2010, the Board previously remanded the matters to the RO (via the Appeals Management Center (AMC)) to obtain outstanding records of pertinent treatment and to provide the Veteran with additional VA examinations.  After the additional development was completed and the matters returned to the Board, in an October 2013 decision, the Board reopened the previously denied claims for service connection for joint pain and sleep disorder, and remanded the underlying matters and the claim for entitlement to service connection for carpal tunnel syndrome as well as the petitions to reopen the previously denied claims for service connection for memory loss and blurred vision.  The Board instructed that additional VA medical opinion statements should be obtained regarding the Veteran's claimed sleep disorder, carpal tunnel syndrome, and joint pain, and that the Veteran should be provided with corrective notice regarding his blurred vision and memory loss claims. 

During the pendency of the last remand, this appeal was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  An April 1996 rating decision previously considered and denied service connection for memory loss and eye disorder, claimed as blurred vision. 
 
2.  The evidence received since the April 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for memory loss and eye disorder, claimed as blurred vision. 
 
3.  Resolving reasonable doubt in the Veteran's favor, the medical evidence demonstrates that her carpal tunnel syndrome that was caused and aggravated by her military service. 
 
4.  The Veteran has not been shown to have a sleep disorder that is etiologically related to her active military service or had an onset during a period of active duty of training (ACDUTRA).
 
5.  At no time during the current appeal period has the Veteran been shown to have a disability manifested by joint pain, other than her already service-connected right hip disability.

6.  The Veteran's refractive error is not disability for VA purposes, and the preponderance of the evidence is against a finding that the Veteran has any current eye disorder that is related to a disease or injury during active service.

7.  At no time during the current appeal period has the Veteran been shown to have a disability manifested by memory loss other than her already service-connected posttraumatic stress disorder (PTSD). 




CONCLUSIONS OF LAW

1.  The April 1996 rating decision, which denied service connection for memory loss and blurred vision, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a)(2015).

2.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for memory loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2015).
 
3.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for blurred vision is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).
 
4.  The criteria for entitlement to service connection for carpal tunnel syndrome have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
5.  The criteria for entitlement to service connection for joint pain, other than right hip disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).
 
6.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).
 
7.  The criteria for entitlement to service connection for an eye disorder, claimed as blurred vision, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015). \

8.  The criteria for entitlement to service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in October 2010 and October 2013 for additional evidentiary development.  The Board instructed the RO (via the AMC) to provide the Veteran with corrective notice on new and material evidence claims in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), to attempt to obtain outstanding service treatment records, to update the claims folder with her VA and private treatment records, and to schedule her for VA examinations in order to obtain medical opinions on the nature and etiology of claimed disorders. 

Notably, the claims folder has been updated with the Veteran's VA treatment records, and she was provided with VA examinations in February 2011, and addendum VA medical opinion reports were obtained in November 2011, March 2013, and June 2014.  In November 2010 and April 2012 correspondences, the Veteran was asked to submit completed VA Form 21-4142 for each non VA provider, from which she has received pertinent treatment, but the Veteran failed to respond.  The record also shows that attempts to locate the Veteran's outstanding service treatment records from Fort Belvoir were unsuccessful.  The record contains a May 2012 memorandum on formal finding of unavailability was associated with the claims folder, and the Veteran was notified of VA's inability to obtain those service treatment records.  The Veteran's claims were most recently readjudicated in a July 2014 supplemental statement of the case (SSOC). 

The Board acknowledges that the Veteran was not sent corrective Kent notice as instructed in the October 2013 remand directive.  However, given the favorable decision below to reopen the previous denied claims, it renders moot any prejudicial effect for not being provided a Kent compliant notice.

Thus, the Board finds that there has been substantial compliance with the prior 2010 and 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA's Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.

May and August 2004 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  These letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

 Additionally, 'new' and 'material' evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). As the issues of entitlement to service connection for memory loss and eye disorder are being reopened, no further notification or assistance in developing the facts pertinent to these issues is required at this time. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and VA medical records are in the file. The Board concludes that all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with VA examinations for her disability claims to include in February 2011, and VA supplemental medical opinion reports were obtained in November 2011, March 2013, and June 2014.  The examiners reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination reports and opinions together are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Petition to Reopen 

Initially, the Board observes the Veteran's claims for service connection for an eye disability and memory loss were previously considered and denied by the RO in a rating decision dated in April 1996.  The Veteran was notified of the decision and of her appellate rights.  However, she did not submit a notice of disagreement to the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In January 2002, the Veteran essentially requested that her claims for service connection be reopened.  However, the rating decisions currently on appeal denied reopening the claims because new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The April 1996 rating decision denied the Veteran's claims for service connection for an eye disability and memory loss.  In that decision, the RO found that the evidence failed to establish that chronic eye disability and memory loss disorder were incurred in or caused by active service.  The evidence of record at that time included the Veteran's service treatment records and post-service VA and private treatment records dated through December 1995. 

The evidence associated with the claims file subsequent to the April 1996 rating decision includes VA and private medical records, and VA examination reports dated in February and November 2011, and VA opinions dated in June 2014, as well as the Veteran's own assertions. 

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 1996 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for eye disability and memory loss.  The majority of this evidence is certainly new, in that it was not previously of record.  In addition, the new medical evidence, and in particular, the VA examination reports, relate to unestablished facts necessary to substantiate the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for eye disability and memory loss.

Service Connection 

In general, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The term "active military, naval, or air service," includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Undiagnosed Illness

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)).  The Board notes that the RO has considered the Veteran's claims under the theory of entitlement to include undiagnosed illness.  However, as the Veteran has not claimed she has an undiagnosed illness and there is no objective evidence of an undiagnosed illness consistent with the statue, the Board will limits its consideration of service connection for each of her claimed disabilities to direct theory of service connection.

Carpal Tunnel Syndrome 

The Board concedes the Veteran has a current diagnosis of carpal tunnel syndrome, as found by the VA examiner in February 2011, and consistently shown throughout the VA treatment records since 2002.  Although the medical evidence fails to demonstrate that the Veteran was diagnosed with carpal tunnel syndrome during either of her periods of service, the February 2011 VA examiner determined that the Veteran's carpal tunnel syndrome was as likely as not related to her military service because of the repetitive use of her hands during her military service.  

The Board has considered the negative medical nexus opinion provided by the VA examiner in the June 2014 VA medical opinion report.  The VA examiner concluded that it was less likely than not that the Veteran's carpal tunnel syndrome was incurred during or is otherwise related to her military service.  

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  The positive medical opinion and the negative VA medical opinion are each supported by a review of the claims file, a pertinent history, clinical findings and a full rationale.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304   (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  The Board finds that the medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467   (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Thus, the Board concludes that there is a reasonable doubt as to whether the Veteran's current carpal tunnel syndrome is related to her active service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for carpal tunnel syndrome is warranted, and the appeal is granted.

Sleep Disorder 

The Veteran seeks entitlement to service connection for sleep disorder.  The Veteran asserted that her sleep disorder is etiologically related to her military service.  She reports that she first noticed she had trouble sleeping shortly after she returned from deployment in Southwest Asia in Operation Desert Storm.  

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnosis of upper airway resistance syndrome, which is a form of sleep apnea.  See the report of a February 2011 and June 2014 VA examinations as well as VA treatment records.  Element (1), current disability, has been satisfied.  The remaining questions on appeal are whether the evidence of record supports element (2) in-service disease or injury, and element (3) a medical nexus between current disability and in-service disease or injury.

A review of the Veteran's service treatment records is negative for any indication of sleep disorder during her first or second period of service.  An April 1991 separation examination does not reflect any sleep trouble or sleep disorder symptoms, and on the associated report of medical history, the Veteran denied having or had experienced frequent trouble sleeping during her service. 

Post-service treatment records reflect that in May 2002 and July 2002, the Veteran underwent sleep studies in conjunction with her complaints of difficulty sleep.  The July 2002 sleep study report shows that she was assessed with upper airway resistance syndrome and she was prescribed a CPAP machine.  The available records do not indicate when the Veteran was first onset of her symptoms. 

There was no indication of any sleep problems during the Veteran's periods of active military service, and there is no medical evidence showing that the Veteran's current diagnosed sleep disorder existed during service.  See 38 C.F.R. § 3.303. Rather, the Veteran specifically denied having any sleep problems on the April 1991 medical history report at the time of her separation from her second period of service. 

That being said, the evidence of record does demonstrate that Veteran was still enlisted in the National Guard until 2006.  A National Guardsman seeking service connection for a Guard-related injury or disease must establish that they either became disabled or died from a disease or injury incurred during a period of ACDUTRA, or became disabled or died from an injury incurred during a period of INACDUTRA.  38 C.F.R. § 3.6. 

Sleep apnea is defined as "transient periods of cessation of breathing during sleep." Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  Sleep apnea is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA.  See 38 U.S.C.A. § 101(24).  The record does not reflect that the Veteran was on active duty during the relevant time period (i.e. 2002), thus the claim must be based on a period of ACDUTRA. 

None of the treatment records from the Veteran's Guard service show onset of sleep disorder during a period when her unit was called into federal service.  In addition, none of the records from the Veteran's Guard service show the onset of sleep disorder during a period of ACDUTRA or any signs or symptoms of it during such period.  There are no other documents, such as sick slips or line of duty investigations suggesting the onset or worsening of sleep disorder during a period of ACDUTRA.  Moreover, the Board notes that the Veteran does not contend that her sleep disorder had its onset specifically during a period of ACDUTRA or was aggravated by a specific period of ACDUTRA, or resulted from an injury during a period of INACDUTRA.  

In short, there is no record of a diagnosis of sleep disorder during a period of ACDUTRA or during a period of active duty, or that her current sleep disorder resulted from an injury during INACDUTRA, which is a necessary requirement of the Veteran's service connection claim.  Element (2) in service disease or injury, has not been shown. 

For the sake of completeness, the Board will now discuss element (3), nexus or relationship, between the Veteran's current diagnosed sleep disorder and her military service.  Here, the only medical opinion of record weighs heavily against the Veteran's claim. 

Pursuant to the Board's October 2013 remand directives, another VA medical opinion was obtained that addressed the etiology of the Veteran's sleep disorder. The June 2014 VA examiner stated that based on a review of the claims folder, it was less likely than not that the Veteran's current diagnosed sleep disorder was related to her military service.  The VA examiner found that the Veteran's sleep disorder was more likely related to the onset of her obesity following her separation from her second period of service.  The VA examiner noted that there was no evidence of sleep disorder in the service treatment records and the Veteran had gained 70 pounds following her second period of service. 

The Board finds that the June 2014 VA examiner's medical opinion is highly probative in this matter, because it is based off of a review of the claims folder, including the Veteran's reported medical history, and based off of consideration of the medical literature.  The June 2014 VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  

The Board has also considered the Veteran's own assertions that her current diagnosed sleep disorder is related to her period of service.  The Board is aware that the Veteran has medical training, and her statements are given more weight than those of a lay person.  However, the Veteran's opinions are outweighed by the other medical evidence of record.  Here, the 2014 VA examiner concluded that there was no evidence of sleep disorder shown during the Veteran's period of service and the medical literature did not support a link between diagnosed sleep disorder and her military service.  The VA examination report is highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, element (3), nexus or relationship between the current diagnosed disorders and injury in service or service-connected disability, have not been satisfied, and the Veteran's service-connection claims fails on this basis as well.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

Eye Disorder

The Veteran seeks entitlement to service connection for an eye disorder, claimed as blurred vision.  She has consistently reports that she first experienced symptoms of blurred vision shortly after her return from deployment in Southwest Asia during Desert Storm.  She believes that she has a current eye disorder that is etiologically related to her military service.  

Initially, the Board notes that VA law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

A review of the Veteran's service treatment record does not reflect any eye complaints or problems during her first or second period of active duty.  On her April 1991 examination prior to separation from her second period of service, the Veteran's eyes were evaluated as normal and her visual acuity was 20/20 bilaterally.  Subsequent Nation Guard and VA medical records show that the Veteran presented with complaints of blurry vision.  She was assessed with myopia and presbyopia, and she was prescribed glasses to wear.  

The Veteran was afforded with a VA eye examination in February 2011.  That examination report shows that the Veteran complained of blurry vision on both near and distance, and she reported that she had been prescribed glassed but she did not wear them to the clinical examination.  She denied any history of eye trauma, and she denied symptoms of pain, redness, swelling or discharge from her eyes.  Clinical evaluation revealed that the Veteran had visual acuity of 20/20, bilaterally.  The VA examiner provided diagnosis of refractive error, presbyopia.  The VA examiner concluded that the Veteran's complaint of blurry vision was related to her presbyopia and was not associated with any eye disorder.  The VA examiner further concluded that the Veteran's presbyopia was not related to her military service.  Rather, the VA examiner stated that presbyopia developed as result of the aging process.  

The competent medical evidence shows that the Veteran's complaints of blurry vision have been associated with a diagnosis of presbyopia, which is a refractive error.  Her diagnosed refractive error is developmental in nature and there is no evidence of an in-service superimposed eye injury that aggravated her developmental defect.  The Veteran has denied any history of eye trauma, and at the time of her April 1991 separation examination, her eyes were evaluated as normal and her corrected visual acuity was 20/20 bilaterally.  There is no evidence of additional eye disability due to aggravation by a superimposed disease or injury during her periods of service or during a period of ACDUTRA or INACDUTRA.  The Veteran's refractive error does not constitute disability for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The record does not show any other current diagnosed eye disorder.  The Board has considered the Veteran's contentions that she currently has eye problems, manifested by blurry vision that is related to her period of service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; she is competent to discuss the existence of observable eye problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Furthermore, even if a current eye disorder was presumed based on the Veteran's claimed recurrent symptoms, the preponderance of the evidence is against finding that such symptoms are related to her period of service.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current eye symptoms and the Veteran's period of service.  As already discussed, the February 2011 VA examiner concluded that the Veteran's complaints of blurry vision were not related to her military service. 

Other than the Veteran's general assertions that her current eye symptoms are related to her period of service, there is no competent medical or lay evidence that supports a medical link between her current symptoms and her period of service. 
Although the Veteran has medical training as a nurse, it has not been shown that she has medical expertise in the field of ophthalmology, and her assertions that her current eye problem is etiologically related to her service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127   (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  

As the competent evidence does not satisfy element (3), a medical link between an eye disorder and the Veteran's period of service, the weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a left eye disorder.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Joint Pain and Memory Loss 

The Veteran seeks entitlement to service connection for disabilities manifested by joint pain (other than right hip disability) and memory loss.  She asserts that her current disabilities are related to her military service. 

The medical evidence of record does not reflect that the Veteran currently has a chronic disability manifested by joint pain or memory loss.  Although the Veteran has alleged symptoms of joint pain and memory loss during her June 2010 Board hearing, the competent medical evidence does not show current disabilities manifested by her complaints of joint pain and memory loss.  In the January 2005 VA psychiatric, the VA examiner noted the Veteran's complaints of memory loss, but did not render a diagnosis associated with her complaints because there was no objective findings on clinical evaluation or based on review of the claims folder. In the February 2011 VA psychiatric examination, the Veteran was diagnosed with PTSD, and she has been assigned a 30 percent evaluation based on the severity of her symptoms, which included her complaints of memory loss.  Also, during the February 2011 VA joint examination, the Veteran denied any other joint problems other than her right hip disability, and the June 2014 VA joint examination only reflects diagnoses associated with the Veteran's right hip disability. The Board finds that the weight of the evidence does not establish a diagnosis of a disability manifested by memory loss other than the service-connected PTSD or a diagnosis of a disability manifested by joint pain (other than right hip disability) at any time during the appeal period. 

Regarding the claimed disability manifested by memory loss, the record shows that mild memory loss is a symptom of the service-connected PTSD.  See the February 2011 VA psychiatric examination report.  There is no competent evidence of a disability manifested by memory loss that is separate or distinct from the already service-connected PTSD.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a decision is whether any of the symptomatology is duplicative of or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  Here, the Veteran is already being compensated for the manifestation of memory loss; this manifestation is contemplated in the 30 percent rating assigned the service-connected PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran has not submitted or identified evidence of a diagnosis of a disability manifested by memory loss other than the PTSD at any time during the current appeal.  She has not submitted or identified evidence of a diagnosis of a disability manifested by joint pain (other than right hip disability) at any time during the current appeal.  She has not provided any lay evidence regarding any possible observable symptoms of the claimed disabilities.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden, 381 F.3d at 1167; see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of diagnoses of a disability manifested by memory loss other than the PTSD or a disability manifested by joint pain (other than right hip disability) at any time during the current appeal.  Accordingly, these claims of service connection are denied.


ORDER

The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for eye disability is reopened, to that extent the appeal is granted. 

The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for memory loss is reopened, to that extent the appeal is granted.

Entitlement to service connection for carpal tunnel syndrome is granted.

Entitlement to service connection for sleep disorder is denied.

 Entitlement to service connection for a disability manifested by joint pain (other than right hip disability) is denied.

Entitlement to service connection for memory loss is denied.


Entitlement to service connection for an eye disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


